NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENISE WALLACE,                                 No.   20-17498

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-02768-JAM-DB
 v.

NATIONSTAR MORTGAGE LLC; et al.,                MEMORANDUM*

                Defendants-Appellees.

DENISE WALLACE,                                 No.   21-15026

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cv-02768-JAM-DB
 v.

NATIONSTAR MORTGAGE LLC, FKA
Centex Home Equity Co. LLC, DBA Mr.
Cooper; BANK OF NEW YORK
MELLON, FKA The Bank of New York, as
successor in interest to JPMorgan Chase
Bank, N.A., as Trustee for the Centex Home
Equity Loan Trust 2006-A,

                Defendants-Appellants,

and

CENTEX HOME EQUITY, LLC;
MORTGAGE LAW FIRM,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                      Submission Withdrawn October 6, 2021
                         Resubmitted December 8, 2021
                            San Francisco, California

Before: HAWKINS, THOMAS, and FRIEDLAND, Circuit Judges.

      Denise Wallace appeals the district court’s grant of summary judgment in

favor of Nationstar Mortgage LLC dba Mr. Cooper and Bank of New York Mellon

(“Nationstar”) on her breach of contract claim, and Nationstar cross-appeals the

district court’s grant of summary judgment in favor of Wallace on its fraud and

unjust enrichment counterclaims. We have jurisdiction under 28 U.S.C. § 1291, and

we review summary judgment rulings de novo. Sonner v. Schwabe N. Am., Inc., 911

F.3d 989, 992 (9th Cir. 2018). We affirm.

      1.     Nationstar is entitled to summary judgment on Wallace’s breach of

contract claim based on the 2010 loan modification agreement. There was no

meeting of the minds between the parties with respect to the principal balance of the

loan or the duration of the fixed interest rate. See Terry v. Conlan, 33 Cal. Rptr. 3d

603, 613 (Cal. App. 2005) (noting that no enforceable contract exists where there is

no meeting of the minds on material terms). Wallace fails to point to evidence in

                                          2
the record that Nationstar knew she had lowered the principal balance by $200,000

and modified the terms of the agreement Nationstar had sent her, much less that it

consented to these changes. Without agreement on these material terms, there was

no valid contract modification between the parties and therefore no breach.

      2.     Wallace is entitled to summary judgment on Nationstar’s fraud and

unjust enrichment counterclaims. Although she did not redline the changes she

made to her version of the loan modification, she did label it “revised” and advise

that Nationstar should “note any changes.” The district court correctly concluded

that this evidence prevents a finding that there was a misrepresentation for purposes

of fraud, see Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268, 274 (Cal. 2004),

or injustice for purposes of unjust enrichment, see Berger v. Home Depot USA, Inc.,

741 F.3d 1061, 1070 (9th Cir. 2014), abrogated on other grounds by Microsoft Corp.

v. Baker, 137 S. Ct. 1702 (2017).

      AFFIRMED.




                                         3